DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2, 9 and 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US Patent Application Publication No. 2008/0011776 (hereinafter referred to as Patel).
Regarding claims 1-2, 9, and 12-13, Patel discloses a grease composition (as recited in claims 1-2) (see Abstract) comprising 17 wt% graphite and 13 wt% calcium carbonate (as recited in component a) of claim 1) (see Abstract and Para. [0092]), 39 wt% of a olefin-based oil or a severely hydrotreated naphthenic base oil (as recited in component b) of claim 1 and reads on claim 9) (Para. [0038]-[0039] and [0092]), 2 to 20 wt% of a polymer matrix, including polyhydroxyalkylacrylates (as recited in component c) of claim 1 (see Claims 34-35 of Patel), a wax component, such as, beeswax (as recited in component d) of claim 1 and reads on claim 12) (Para. [0063]-[0072]), 10 wt% of a lithium/calcium complex thickener (as recited in component e) of claim 1) (Para. [0033]-[0035] and [0092]) and a penetration ranging from 200 to about 400 mm (as recited in claim 13) (see Abstract).    
Patel discloses all the limitations discussed above and further discloses the preferred concentrations for the mandatory components in paragraph 0074.  Patel does not, however, explicitly disclose the concentration of the wax component as recited in component d) of claim 1.  It is the position of the examiner that the wax concentration if a result effective variable and as such can be optimized without undue experimentation and includes controlling the dimensional stability and flow of the composition (Para. [0072] of Patel).  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).

Regarding claims 19-20, see discussion above.  
 

Claim Rejections - 35 USC § 103
5.	Claims 3-6, 10-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ikezawa et al., US Patent Application Publication No. 2009/0221457 (hereinafter referred to as Ikezawa).
	Regarding claims 3-6 and 10-11, Patel discloses all the limitations discussed above but does not include the specific combination of solid lubricant recited in claims 3-6, nor the specific thickeners recited in claims 10-11.  
	Ikezawa discloses a lubricating grease composition comprising a base oil, 5 to 10 wt% of a urea compound, 0.5 to 20 wt% of at least one phosphorous compound selected from the group consisting of a phosphoric acid salt, such as, tricalcium phosphate (as recited in claims 3-6) (see Table 1/Practical Example 2), 0.5 to 40 wt% of a fatty acid metal salt, such as, zinc stearate (as recited in claims 10-11) (see Abstract and Table 3/Practical Example 11), calcium carbonate is generally known (as recited in claims 3-6 as discussed above) (Para. [0004]).  It would have been obvious to use the additives of Ikezawa in the grease of Patel in order to reduce the friction coefficient and prolong the endurance life significantly when it is applied onto surfaces of the sliding pair consisting of metal and plastic (especially glass-fiber-reinforced plastic) parts (see Abstract).  
	
Regarding claims 15-18, see discussion above. 

Claim Rejections - 35 USC § 103
6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Scherer, International Publication No. WO/2016/138939 (for citation purposes USPG-PUB No. 2018/0066200 - hereinafter referred to as Scherer).    
	Regarding claims 7-8, Patel discloses all the limitations discussed above but does not include the adhesion improvers recited in claims 7-8.  
	 Scherer discloses a grease composition (Para. [0026]) comprising a base oil to which is added 12.8 wt% of a polyisobutene compound having a Mn of 2300 g/mol (as recited in claim 7) and 17 wt% of a ethylene/propylene copolymer (as recited in claim 8) (Para. [0148]/IE-1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds of Scherer in the composition of Patel in order to enhance the viscometric properties of the composition.  

Claim Rejections - 35 USC § 103
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Reick, US Patent No. 4,525,286 (hereinafter referred to as Reick).  
	Regarding claim 14, Patel discloses all the limitations discussed above but does not include the specific devices recited in claim 14.
	  Reick an enhanced grease usable with high-speed bearings and a rotating chuck and in other applications involving severe operating conditions where standard greases normally give rise to overheating, excessive wear and failure of the parts being lubricated within a relatively short operating period.  The enhanced grease has two major components--the first being a hybrid lubricant constituted by a stable suspension of sub-micronic PTFE particles in an oil carrier; the second component acting as a gelling agent for the first component and being in the form of a standard grease composed of a thickener dispersed in a lubricating oil. The ratio, by volume, of the two components is such that the resultant semi-solid gel has thixotropic properties and exceptional lubricating characteristics (as recited in claim 12) (see Abstract and Col. 5/L. 45-57).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Patel in the article of Reick as it is combining prior art elements according to known methods to yield predictable results

Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending U.S. Patent No. 11,208,609. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '609 patent discloses similar lubricant grease additive compounds and would be obvious in light of the references discussed above and incorporated herein by reference. These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771